


SECURITY AGREEMENT


This Security Agreement (the “Security Agreement”) is dated effective March 30,
2016 (the “Effective Date”), and is made between LifeVantage Corporation, a
Colorado corporation, Lifeline Nutraceuticals Corporation, a Colorado
corporation (collectively, “Pledgor”) and ZB, N.A., doing business as Zions
First National Bank, a national association (“Secured Party”), pursuant to a
Loan Agreement dated on or about the date hereof between Pledgor and Secured
Party (as the same may be amended, restated or otherwise modified from time to
time, the “Loan Agreement”).


For good and valuable consideration, receipt of which is hereby acknowledged,
Pledgor and Secured Party hereby agree as follows:


1.Definitions. Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meanings when used herein. Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.
Terms defined in the Uniform Commercial Code as adopted now or in the future in
the State of Utah which are used herein shall have the meanings set forth in the
Utah Uniform Commercial Code, except as expressly defined otherwise. However, if
a term is defined in Article 9 of the Uniform Commercial Code of the State of
Utah differently than in another Article of the Uniform Commercial Code of the
State of Utah, the term has the meaning specified in Article 9. As used herein,
the term:
(a)    “Collateral” means the collateral described in Section 2, below.
(b)    “Default Rate” means the default interest rate provided in the Notes or
the Loan Agreement.
(c)    “Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Secured Party in obtaining possession of any Collateral, in storage
and preparation for sale, lease or other disposition of any Collateral, in the
sale, lease, or other disposition of any or all of the Collateral, and/or
otherwise incurred in foreclosing on any of the Collateral, including, without
limitation, (i) reasonable attorneys fees and legal expenses, (ii)
transportation and storage costs, (iii) advertising costs, (iv) sale
commissions, (v) sales tax and license fees, (vi) costs for improving or
repairing any of the Collateral, and (vii) costs for preservation and protection
of any of the Collateral.
(d)    “Note” means the promissory notes of Borrower in favor of Lender dated on
or about the date hereof in the aggregate original principal amount of Twelve
Million Dollars ($12,000,000), as the same may be amended, restated or otherwise
modified from time to time.

1



--------------------------------------------------------------------------------




2.    Grant of Security Interest. Pledgor hereby grants to Secured Party a
security interest in all personal property of Pledgor, wherever located, now
owned or hereafter acquired or created by Pledgor, including, without
limitation, the following (the “Collateral”):
(a)    All inventory as defined in the Uniform Commercial Code, wherever
located, all goods, merchandise or other personal property held for sale or
lease, names or marks affixed thereto for purposes of selling or identifying the
same or the seller or manufacturer thereof and all related rights, title and
interest, all raw materials, work or goods in process or materials or supplies
of every nature used, consumed or to be used in Pledgor’s business, all
packaging and shipping materials, and all other goods customarily or for
accounting purposes classified as inventory, of Pledgor, now owned or hereafter
acquired or created, all proceeds and products of the foregoing and all
additions and accessions to, replacements of, insurance or condemnation proceeds
of, and documents covering any of the foregoing, all leases of any of the
foregoing, and all rents, revenues, issues, profits and proceeds arising from
the sale, lease, license, encumbrance, collection, or any other temporary or
permanent disposition of any of the foregoing or any interest therein
(collectively, the “Inventory”).
(b)    All accounts as defined in the Uniform Commercial Code (including
health-care-insurance receivables), accounts receivable, amounts owing to
Pledgor under any rental agreement or lease, payments on construction contracts,
promissory notes or on any other indebtedness, any rights to payment customarily
or for accounting purposes classified as accounts receivable, and all rights to
payment, proceeds or distributions under any contract, of Pledgor, presently
existing or hereafter created, and all proceeds thereof (collectively, the
“Accounts”).
(c)    All equipment and goods as defined in the Uniform Commercial Code, all
motor vehicles, including all tires, accessories, spare and repair parts, and
tools, wherever located, and all related right, title and interest, of Pledgor,
now owned or hereafter acquired or created, all proceeds and products of the
foregoing and all additions and accessions to, replacements of, insurance or
condemnation proceeds of, and documents covering any of the foregoing, all
leases of any of the foregoing, and all rents, revenues, issues, profits and
proceeds arising from the sale, lease, license, encumbrance, collection, or any
other temporary or permanent disposition of any of the foregoing or any interest
therein (collectively, the “Equipment”).
(d)    All general intangibles as defined in the Uniform Commercial Code, choses
in action, proceeds, contracts, distributions, dividends, refunds, security
deposits, judgments, insurance claims, any right to payment of any nature,
intellectual property rights or licenses, payment intangibles, licenses, tax
refunds, any other rights or assets of Pledgor customarily or for accounting
purposes classified as general intangibles, and all documentation and supporting
information related to any of the foregoing, all rents, profits and issues
thereof, and all proceeds thereof.
(e)    All of the following (collectively, “Financial Obligations Collateral”):
(i)    Any and all promissory notes and instruments payable to or owing to
Pledgor or held by Pledgor, whether now existing or hereafter created
(collectively, the “Promissory Notes”);
(ii)    Any and all leases under which Pledgor is the lessor, whether now
existing or hereafter created (collectively, the “Leases”);

2



--------------------------------------------------------------------------------




(iii)    Any and all chattel paper (as defined in the Uniform Commercial Code)
(whether tangible or electronic) in favor of, owing to, or held by Pledgor,
including, without limitation, any and all conditional sale contracts or other
sales agreements, whether Pledgor is the original party or the assignee, whether
now existing or hereafter created (collectively, the “Chattel Paper”);
(iv)    Any and all security agreements, collateral and titles to motor vehicles
which secure any of the foregoing obligations, whether now existing or hereafter
created (collectively, the “Security Agreements Collateral”); and
(v)    All amendments, modifications, renewals, extensions, replacements,
additions, and accessions to the foregoing and all proceeds thereof.
(vi)    All deposit accounts (as defined in the Uniform Commercial Code),
including without limitation, all deposit accounts, checking accounts, savings
accounts, money market accounts, certificates of deposit, depositary accounts,
balances, reserves, deposits, debts or any other amounts or obligations owing to
Pledgor, including, without limitation, all interest, dividends or distributions
accrued or to accrue thereon, whether or not due, now existing or hereafter
arising or created, and all proceeds thereof.
(vii)    All investment property (as defined in the Uniform Commercial Code),
all interest, dividends or distributions accrued or to accrue thereon, whether
or not due, now existing or hereafter arising or created, and all proceeds
thereof.
(viii)    All documents (as defined in the Uniform Commercial Code), all
amendments, modifications, renewals, extensions, replacements, additions, and
accessions thereto, and all proceeds thereof.
(ix)    All letter of credit rights (as defined in the Uniform Commercial Code)
(whether or not the letter of credit is evidenced by a writing), all amendments,
modifications, renewals, extensions, replacements, additions, and accessions
thereto, and all proceeds thereof.
(x)    All supporting obligations (as defined in the Uniform Commercial Code),
all amendments, modifications, renewals, extensions, replacements, additions,
and accessions thereto, and all proceeds thereof.
(f)    All of the following (collectively, “Intellectual Property”):
(i)    All right, title and interest of Pledgor in and to patent applications
and patents, including, without limitation, all proceeds thereof (such as, by
way of example, license royalties and proceeds of infringement suits), the right
to sue for past, present and future infringements, all rights corresponding
thereto throughout the world, and all reissues, divisions, continuations,
renewals, extensions, and continuations-in-part thereof (collectively, the
“Patents”);
(ii)    All right, title and interest of Pledgor in and to trademark
applications and trademarks, including, without limitation, all renewals
thereof, all proceeds thereof (such as, by

3



--------------------------------------------------------------------------------




way of example, license royalties and proceeds of infringement suits), the right
to sue for past, present and future infringements, and all rights corresponding
thereto throughout the world (collectively, the “Trademarks”), and the good will
of the business to which each of the Trademarks relates;
(iii)    All copyrights of Pledgor and all rights and interests of every kind of
Pledgor in copyrights and works protectible by copyright, whether now owned or
hereafter acquired or created, and all renewals and extensions thereof, and in
and to the copyrights and rights and interests of every kind or nature in and to
all works based upon, incorporated in, derived from, incorporating or relating
to any of the foregoing or from which any of the foregoing is derived, and all
proceeds thereof (such as, by way of example, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, and all rights corresponding thereto throughout the world
(collectively, the “Copyrights”);
(iv)    All of Pledgor’s trade secrets and other proprietary information, now
existing or created in the future, and all proceeds thereof (collectively, the
“Trade Secrets”);
(v)    All right, title, and interest of Pledgor in, to and under license
agreements and contracts concerning Patents, Trademarks, Copyrights, and Trade
Secrets now existing or created in the future, all amendments, modifications,
and replacements thereof, all royalties and other amounts owing thereunder, and
all proceeds thereof (collectively, the “Licenses”); and
(vi)    All internet domain names and addresses of Pledgor now existing or
created in the future, and all proceeds thereof.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and Pledgor shall not be deemed to have granted a security
interest in, any of Pledgor's rights or interests in or under (a) any license,
contract, lease, permit, Financial Obligation Collateral or franchise to which
Pledgor is a party (or any equipment or inventory subject to a capitalized lease
or purchase money lien between Pledgor and any third party that is permitted by
the Loan Agreement), or any of its rights or interests thereunder (or with
respect to such equipment or inventory) to the extent, but only to the extent,
that such a grant would, under the terms of such license, contract, lease,
permit, Financial Obligation Collateral or franchise, result in a breach of the
terms of, or constitute a default under, such license, lease, contract, permit,
Financial Obligation Collateral or franchise (other than to the extent that any
such term would be rendered ineffective pursuant to the UCC or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision the Collateral shall include, and Pledgor shall be deemed to have
granted a security interest in, all such rights and interests as if such
provision had never been in effect or (b) any applications for trademarks and
service marks filed in the U.S. Patent and Trademark Office on the basis of the
applicant’s intent to use such mark pursuant to 15 U.S.C. Section 1051 unless
and until evidence of use of such mark in interstate commerce is submitted to
the U.S. Patent and Trademark Office pursuant to 15 U.S.C. Section 1060(a),
whereupon, such application shall be deemed automatically included in the
Collateral.

4



--------------------------------------------------------------------------------




Notwithstanding anything in this Security Agreement to the contrary, the
Collateral shall not include any assets of a Foreign Subsidiary, or any equity
interests issued by a Foreign Subsidiary (a) in excess of 65% of the voting
power of all classes of equity interests of such Foreign Subsidiary entitled to
vote in the election of directors or other similar body of such Foreign
Subsidiary or (b) to the extent that the pledge thereof is prohibited by the
laws of the jurisdiction of such Foreign Subsidiary’s organization or primary
operation. For purposes of the foregoing, “Foreign Subsidiary” means any
Subsidiary (i) that is organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia, (ii)
that is a corporation, disregarded entity or partnership for U.S. federal income
tax purposes, substantially all of the assets of which consist of equity
interests and intercompany debt in one or more Subsidiaries described in clause
(i) of this definition and (iii) in which a Subsidiary described in clause (i)
directly or indirectly owns a majority of the equity interests
Pledgor and Secured Party acknowledge their mutual intent that all security
interests contemplated herein are given as a contemporaneous exchange for new
value to Pledgor, regardless of when advances to Borrower are actually made or
when the Collateral is acquired.
3.    Debts Secured. The security interest granted by this Security Agreement
shall secure (a) all of Borrower’s present and future debts, obligations, and
liabilities of whatever nature to Lender under the Notes, and all renewals,
extensions, modifications and replacements thereof (including any which increase
the original principal amount), (b) all obligations of Borrower arising from the
Loan Documents, including, without limitation, this Security Agreement, (c) the
Obligations, as defined in the Loan Agreement, and (d) all overdrafts on any
account of Pledgor maintained with Lender, now existing or hereafter arising.
Pledgor and Secured Party expressly acknowledge their mutual intent that the
security interest created by this Security Agreement secure any and all present
and future debts, obligations, and liabilities of Pledgor to Lender under the
Notes and Loan Documents without any limitation whatsoever.
4.    Authorization to File Financing Statements. Pledgor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of Pledgor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of such jurisdiction, or (ii) as being of an
equal or lesser scope or with greater detail, and (b) provide any other
information required by part 5 of Article 9 of the Uniform Commercial Code of
the State of Colorado, or such other jurisdiction, for the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
Pledgor is an organization, the type of organization and any organizational
identification number issued to Pledgor and, (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Pledgor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request. Pledgor also ratifies its
authorization for Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

5



--------------------------------------------------------------------------------




5.    Pledgor’s State of Organization. Pledgor represents and warrants to Lender
that, as of the date hereof, it is a Colorado corporation. Pledgor represents
and warrants to Lender that within the last five (5) years it has not changed
its state of organization. No Pledgor shall change its state of organization
without giving Secured Party at least thirty (30) days prior written notice to
Lender thereof.
6.    Representations and Warranties Concerning Collateral. Pledgor represents
and warrants to Lender that:
(a)    Pledgor is the sole owner of the Collateral owned by it.
(b)    The Collateral is not subject to any security interest, lien, or other
encumbrance of any nature whatsoever except Permitted Encumbrances.
(c)    The Accounts are each a bona fide obligation of the obligor identified
therein for the amount identified in the records of Pledgor, except for normal
and customary disputes which arise in the ordinary course of business and which,
unless no Event of Default is then continuing, do not affect a material portion
of the Accounts.
(d)    To the knowledge of Pledgor, there are no defenses or setoffs to payment
of the Accounts which can be asserted by way of defense or counterclaim against
Pledgor or Secured Party, except for normal and customary disputes which arise
in the ordinary course of business and which, unless no Event of Default is then
continuing, do not affect a material portion of the Accounts.
(e)    There is presently no default or delinquency in any payment of the
Accounts except for any default or delinquency which has been reserved against
by Pledgor in accordance with generally accepted accounting principles and,
except for normal and customary disputes which arise in the ordinary course of
business and which, unless no Event of Default is then continuing, do not affect
a material portion of the Accounts.
(f)    Pledgor has no knowledge of any fact or circumstance which would
materially impair the ability of any obligor on the Accounts to timely perform
its obligations thereunder, except those which arise in the ordinary course of
business and which, unless no Event of Default is then continuing, do not affect
a material portion of the Accounts.
(g)    Any services performed or goods sold giving rise to the Accounts have
been rendered or sold in compliance in all material respects with applicable
laws, ordinances, rules, and regulations and in the ordinary course of Pledgor’s
business.
(h)    There have been no extensions, modifications, or other agreements
relating to payment of the Accounts, except those granted in the ordinary course
of business and which, unless no Event of Default is then continuing, do not
affect a material portion of the Accounts.
(i)    The Promissory Notes, Leases, Chattel Paper, and Security Agreements
Collateral are bona fide obligations of the obligors identified therein for the
amount identified therein or as otherwise disclosed in writing to Secured Party
by Pledgor, except for normal and customary disputes

6



--------------------------------------------------------------------------------




which arise in the ordinary course of business and which, unless no Event of
Default is then continuing, do not affect a material portion of the Collateral.
(j)    To the knowledge of Pledgor, there are no defenses or setoffs to payment
of the Promissory Notes, Leases, Chattel Paper, and Security Agreements
Collateral which can be asserted by way of defense or counterclaim against
Pledgor or Secured Party, except for normal and customary disputes which arise
in the ordinary course of business and which, unless no Event of Default is then
continuing, do not affect a material portion of the Collateral.
(k)    There is presently no default or delinquency in any payment of the
Promissory Notes, Leases, Chattel Paper, and Security Agreements Collateral,
except for normal and customary disputes which arise in the ordinary course of
business and which, unless no Event of Default is then continuing, do not affect
a material portion of the Collateral.
(l)    Pledgor has no knowledge of any fact or circumstance which would
materially impair the ability of any obligor on the Promissory Notes, Leases,
Chattel Paper, and Security Agreements Collateral to timely perform its
obligations thereunder, except those which arise in the ordinary course of
business and which, unless no Event of Default is then continuing, do not affect
a material portion of the Collateral .
(m)    Any services performed or goods sold giving rise to the Promissory Notes,
Leases, Chattel Paper, and Security Agreements Collateral have been rendered or
sold in compliance in all material respects with applicable laws, ordinances,
rules, and regulations.
(n)    There have been no extensions, modifications, or other agreements
relating to payment of the Promissory Notes, Leases, Chattel Paper, and Security
Agreements Collateral except as shown upon the face thereof or as otherwise
disclosed to Secured Party by Pledgor, except those granted in the ordinary
course of business and which, unless no Event of Default is then continuing, do
not affect a material portion of the Collateral.
7.    Covenants Concerning Collateral. Pledgor covenants that:
(a)    Pledgor will keep the Collateral free and clear of any and all security
interests, liens, assignments or other encumbrances, except Permitted
Encumbrances.
(b)    Pledgor agrees to execute and deliver any applications for certificates
of title, certificates of title, and other documents (properly endorsed, if
necessary) reasonably requested by Secured Party for perfection or, during the
continuation of an Event of Default, enforcement of any security interest or
lien, and to give good faith, diligent cooperation to Secured Party with respect
thereto, and to perform such other acts reasonably requested by Secured Party
for perfection and, during the continuation of an Event of Default, enforcement
of any security interest or lien created hereunder, including, without
limitation, obtaining control for purposes of perfection with respect to
Collateral consisting of deposit accounts, investment property, letter-of-credit
rights, and electronic chattel paper. Secured Party is authorized to file,
record, or otherwise utilize such documents as it deems necessary to perfect
and/or enforce any security interest or lien granted hereunder. Notwithstanding
anything to the contrary, so long as no Event of Default is continuing

7



--------------------------------------------------------------------------------




and the Secured Party has not given notice to the Pledgor that its rights under
this sentence are terminated, Pledgor shall have the right to collect all cash
dividends and distributions upon, and exercise all rights (including, without
limitation, contractual and governance rights) with respect to, all equity
interests and investment property constituting Collateral.
(c)    Pledgor shall not, in any material respect, misuse or conceal the
Equipment or, in any material respect, in any way permit the Equipment to be
used unlawfully or contrary to the provisions of any insurance coverage. Risk of
loss of the Equipment shall be on Pledgor at all times unless Secured Party
takes possession of the Equipment. Loss of or damage to the Equipment or any
part thereof shall not release Pledgor from any of the obligations secured by
the Equipment.
(d)    Pledgor shall submit to Secured Party reports as to the Inventory and the
Accounts at such times and in such form as Secured Party may reasonably request.
Pledgor will at all times keep accurate and complete, in all material respects,
records of the Inventory and the Accounts.
(e)    Until Secured Party exercises its rights as a secured party with respect
to the Inventory by taking actual or constructive possession thereof or
otherwise during an Event of Default, or by giving notice to Pledgor of its
intent to do so pursuant to an Event of Default, Pledgor shall have the right to
sell or otherwise dispose of the Inventory in the ordinary course of business.
Except as permitted by the Loan Agreement, no other disposition of the Inventory
may be made without the prior written consent of Secured Party.
(f)    If an Event of Default has occurred and is continuing, all proceeds from
the sale or other disposition of the Inventory and Accounts and all collections
and other proceeds therefrom shall, at Secured Party’s request, be deposited
into an account designated by Secured Party (the “Cash Collateral Account”),
which account shall be under the sole and exclusive control of Secured Party.
After such request, such proceeds and collections shall not be commingled with
any other funds and shall be promptly and directly deposited into such account
in the form in which received by Pledgor. After such request, such proceeds and
collections shall not be deposited in any other account and such Cash Collateral
Account shall contain no funds other than such proceeds and collections. All or
any portion of the funds on deposit in such Cash Collateral Account may, in the
sole discretion of Secured Party, be applied from time to time as Secured Party
elects to payment of obligations secured by this Security Agreement or Secured
Party may elect to turn over to Pledgor, from time to time, all or any portion
of said funds.
(g)    Pledgor agrees to use diligent and good faith efforts in accordance with
its normal practices to collect the Accounts in the ordinary course of business.
After the occurrence and during the continuation of an Event of Default, Secured
Party, in its sole discretion, may, upon written notice to Pledgor, notify any
and all account debtors to make payment thereon directly to Secured Party, and
to take possession of all proceeds from the Accounts, and to take any action
which Pledgor might or could take to collect the Accounts, including the right
to make any compromise, discharge, or extension of the Accounts. After the
occurrence and during the continuation of an Event of Default, upon request of
Secured Party, Pledgor agrees to execute and deliver to Secured Party a notice
to Pledgor’s account debtors instructing said account debtors to pay Secured
Party. After the occurrence and during the continuation of an Event of Default,
Pledgor further agrees to execute

8



--------------------------------------------------------------------------------




and deliver to Secured Party all other notices and similar documents reasonably
requested by Secured Party to facilitate collection of the Accounts.
(h)    All costs of collection of the Accounts, including reasonable attorneys
fees and legal expenses, shall be borne solely by Pledgor, whether such costs
are incurred by or for Pledgor or Secured Party and whether not legal
proceedings are commenced. In the event Secured Party elects to undertake direct
collection of the Accounts during the continuation of an Event of Default,
Pledgor agrees to deliver to Secured Party, if so requested, all books, records,
and documents in Pledgor’s possession or under its control as may relate to the
Accounts or as may be helpful to facilitate such collection. Secured Party shall
have no obligation to cause an attorneys demand letter to be sent, to file any
lawsuit, or to take any other legal action in collection of the Accounts.
(i)    Pledgor does hereby make, constitute, and appoint Secured Party and its
designees as Pledgor’s true and lawful attorney in fact, with full power of
substitution, such power to be exercised in the following manner: (1) after the
occurrence and during the continuation of an Event of Default, Secured Party may
receive and open all mail addressed to Pledgor and remove therefrom any cash,
notes, checks, acceptances, drafts, money orders or other instruments in payment
of the Accounts; (2) after the occurrence and during the continuation of an
Event of Default, Secured Party may cause mail relating to the Inventory and
Accounts to be delivered to a designated address of Secured Party where Secured
Party may open all such mail and remove therefrom any cash, notes, checks,
acceptances, drafts, money orders, or other instruments in payment of the
Accounts; (3) after the occurrence and during the continuation of an Event of
Default, Secured Party may endorse Pledgor’s name upon such notes, checks,
acceptances, drafts, money orders, or other forms of payment; (4) after the
occurrence and during the continuation of an Event of Default, Secured Party may
settle or adjust disputes or claims in respect to the Accounts for amounts and
upon such terms as Secured Party, in its sole discretion and in good faith,
deems to be advisable, in such case crediting Pledgor with only the proceeds
received and collected by Secured Party after deduction of Secured Party’s
costs, including reasonable attorneys fees and legal expenses; and (5) Secured
Party may do any and all other things reasonably necessary or proper to carry
out the intent of this Security Agreement and to perfect and protect the liens
and rights of Secured Party created under this Security Agreement.
(j)    Pledgor agrees to use diligent and good faith efforts to collect the
Promissory Notes, Leases, Chattel Paper, and Security Agreements Collateral in
the ordinary course of business. After the occurrence and during the
continuation of an Event of Default, upon written notice by Secured Party to
Pledgor, Secured Party may at any time terminate such authority. Upon such
termination, Secured Party is authorized by Pledgor, without further act, to
notify any and all obligors on that Collateral to make payment thereon directly
to Secured Party, to take possession of all proceeds from any such payments, and
to take any action which Pledgor might or could take to collect that Collateral,
including the right to make any compromise, discharge or extension of that
Collateral. After the occurrence and during the continuation of an Event of
Default, upon request of Secured Party, Pledgor agrees to execute and deliver to
Secured Party a notice to the obligors on that Collateral instructing said
obligors to pay Secured Party. Pledgor further agrees to execute and deliver to
Secured Party all other notices and similar documents reasonably requested by
Secured Party to facilitate collection of that Collateral.

9



--------------------------------------------------------------------------------




Pledgor hereby irrevocably makes, constitutes, and appoints Secured Party and
its designees as Pledgor’s true and lawful attorney in fact, with full power of
substitution, to, after the occurrence and during the continuation of an Event
of Default, endorse Pledgor’s name upon checks, drafts, money orders, or other
forms of payment of the Promissory Notes, Leases, Chattel Paper, and Security
Agreements Collateral or on any other documents relating to collection of that
Collateral.


All costs of collection of the Promissory Notes, Leases, Chattel Paper, and
Security Agreements Collateral, including reasonable attorneys fees and legal
expenses, shall be borne solely by Pledgor, whether such costs are incurred by
or for Pledgor or Secured Party. After the occurrence and during the
continuation of an Event of Default, in the event Secured Party elects to
undertake direct collection of that Collateral pursuant to the terms of this
Security Agreement, Pledgor agrees to deliver to Secured Party, upon request,
all books, records, and documents in Pledgor’s possession or under its control
as may relate to that Collateral or as may be helpful to facilitate such
collection.


(k)    Immediately upon execution of this Security Agreement, if so requested by
Secured Party, Pledgor shall deliver to Secured Party all Promissory Notes and
Chattel Paper. Upon creation of any Promissory Notes or Chattel Paper in the
future, Pledgor shall, at the request of Secured Party, deliver the Promissory
Notes and Chattel Paper to Secured Party.
(l)    Pledgor shall, promptly upon obtaining knowledge thereof, report to
Secured Party in writing any material default on any item of Promissory Notes,
Leases, Chattel Paper, and Security Agreements Collateral, any material claim or
dispute asserted by any obligor on any item of that Collateral, and any other
material matters if such affects the value, enforceability or collectability of
any material portion of the Collateral.
(m)    Pledgor shall not, without Secured Party’s written consent, make any
material settlement, compromise or adjustment of any item of Promissory Notes,
Leases, Chattel Paper, and Security Agreements Collateral or grant any material
discounts, extensions, allowances or credits thereon other than in the ordinary
course of business.
(n)    Pledgor will at all times keep accurate and complete, in all material
respects, records as to the Promissory Notes, Leases, Chattel Paper, and
Security Agreements Collateral and payments thereon.
8.    Right to Perform for Pledgor. Secured Party may, in its sole discretion
and without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon the Collateral, perform any duty or
obligation of Pledgor, pay filing, recording, insurance and other charges
payable by Pledgor, or provide insurance as provided herein, in each case if
Pledgor fails to do so. Any such payments advanced by Secured Party shall be
repaid by Pledgor upon demand, together with interest thereon from the date of
the advance until repaid, both before and after judgment, at the Default Rate,
9.    Time of Essence, Etc. Time is of the essence of this Security Agreement.
No course of dealing or any delay or failure to assert any default shall
constitute a waiver of that default or of any prior or subsequent default.

10



--------------------------------------------------------------------------------




10.    Remedies. Upon the occurrence of any Event of Default, Secured Party
shall have the following rights and remedies, in addition to all other rights
and remedies existing at law, in equity, or by statute or provided in the Loan
Documents:
(a)    Secured Party shall have all the rights and remedies available under the
Uniform Commercial Code;
(b)    Secured Party shall have the right to enter upon any premises leased or
owned by Pledgor where the Collateral or records relating thereto may be and
take possession of the Collateral and such records;
(c)    Upon request of Secured Party, Pledgor shall, at the expense of Pledgor,
assemble the Collateral and records relating thereto at a place designated by
Secured Party and tender the Collateral and such records to Secured Party;
(d)    Without notice to Pledgor, Secured Party may obtain the appointment of a
receiver of the business, property and assets of Pledgor and Pledgor hereby
consents to the appointment of Secured Party or such person as Secured Party may
designate as such receiver; and
(e)    Secured Party may sell, lease or otherwise dispose of any or all of the
Collateral and, after deducting the Liquidation Costs, apply the remainder to
pay, or to hold as a reserve against, the obligations secured by this Security
Agreement.
(f)    Pledgor shall be liable for all deficiencies owing on any obligations
secured by this Security Agreement after liquidation of the Collateral. Secured
Party shall not have any obligation to clean-up or otherwise prepare any
Collateral for sale, lease, or other disposition.
(g)    The rights and remedies herein conferred are cumulative and not exclusive
of any other rights and remedies and shall be in addition to every other right,
power and remedy herein specifically granted or hereafter existing at law, in
equity, or by statute which Secured Party might otherwise have, and any and all
such rights and remedies may be exercised from time to time and as often and in
such order as Secured Party may deem expedient. No delay or omission in the
exercise of any such right, power or remedy or in the pursuance of any remedy
shall impair any such right, power or remedy or be construed to be a waiver
thereof or of any default or to be an acquiescence therein.
(h)    In the event of breach or default under the terms of this Security
Agreement, Pledgor agrees to pay all reasonable out-of-pocket costs and
expenses, including reasonable attorneys fees and legal expenses, incurred by or
on behalf of Secured Party in enforcing, or exercising any remedies under, this
Security Agreement, and any other rights and remedies. Additionally, Pledgor
agrees to pay all Liquidation Costs. Any and all such costs, expenses, and
Liquidation Costs shall be payable by Pledgor upon demand, together with
interest thereon from the date of the advance until repaid, both before and
after judgment, at the Default Rate.
(i)    Regardless of any breach or default, Pledgor agrees to pay all reasonable
out-of-pocket expenses, including reasonable attorneys fees and legal expenses,
incurred by Secured Party

11



--------------------------------------------------------------------------------




in any bankruptcy proceedings of any type involving Pledgor, the Collateral, or
this Security Agreement, including, without limitation, expenses incurred in
modifying or lifting the automatic stay, determining adequate protection, use of
cash collateral, or relating to any plan of reorganization.
11.    Notices. All notices or demands by any party hereto shall be in writing
and shall be sent as provided in the Loan Agreement.
12.    Indemnification. Pledgor shall indemnify Secured Party for any and all
claims and liabilities, and for damages which may be awarded or incurred by
Secured Party, and for all reasonable attorney fees, legal expenses, and other
out-of-pocket expenses incurred in defending such claims, arising from or
related to the negotiation, execution, or performance by Secured Party of this
Security Agreement, but excluding any such claims based upon breach or default
by Secured Party or gross negligence or willful misconduct of Secured Party.
Secured Party shall have the sole and complete control of the defense of any
such claims. Secured Party is hereby authorized to settle or otherwise
compromise any such claims as Secured Party in good faith determines shall be in
its best interests.
13.    General. This Security Agreement is made for the sole and exclusive
benefit of Pledgor and Secured Party and is not intended to benefit any third
party. No such third party may claim any right or benefit or seek to enforce any
term or provision of this Security Agreement.
Secured Party and its officers, directors, employees, representatives, agents,
and attorneys, shall not be liable to Pledgor for consequential damages arising
from or relating to any breach of contract, tort, or other wrong in connection
with or relating to this Security Agreement or the Collateral.


If the incurring of any debt by Borrower or the payment of any money or transfer
of property to Secured Party by or on behalf of Pledgor should for any reason
subsequently be determined to be “voidable” or “avoidable” in whole or in part
within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Secured Party is required to repay or restore any
voidable transfers or the amount or any portion thereof, or upon the advice of
Secured Party’s counsel is advised to do so, then, as to any such amount or
property repaid or restored, including all reasonable costs, expenses, and
attorneys fees of Secured Party related thereto, the liability of Pledgor, and
each of them, and this Security Agreement, shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.


This Security Agreement shall be governed by and construed in accordance with
the laws of the State of Utah.


Any provision of this Security Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction only, be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12



--------------------------------------------------------------------------------






All references in this Security Agreement to the singular shall be deemed to
include the plural if the context so requires and vice versa. References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.


All agreements, representations, warranties and covenants made by Pledgor shall
survive the execution and delivery of this Security Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any obligation to Secured Party secured by this Security Agreement (other
than contingent indmnification obligations for which no demand is made) is
outstanding and unpaid. All agreements, representations, warranties and
covenants in this Security Agreement shall bind the party making the same and
its successors, and shall be to the benefit of and be enforceable by each party
for whom made and their respective successors and assigns.


This Security Agreement, together with the Loan Documents, constitute the entire
agreement between Pledgor and Secured Party as to the subject matter hereof and
may not be altered or amended except by written agreement signed by Pledgor and
Secured Party. All other prior and contemporaneous agreements, arrangements, and
understandings between the parties hereto as to the subject matter hereof are,
except as otherwise expressly provided herein, rescinded.


Upon payment in full of the obligations secured by the security interest granted
by this Security Agreement (other than contingent indemnification obligations
for which no demand has been made) and the expiration of any obligation of the
Lender to extend credit accommodations to the Pledgor, the security interest
granted hereby shall terminate. Upon any such termination, the Secured Party
will return to the Pledgor such of the Collateral then in the possession of the
Secured Party as has not been sold or otherwise applied pursuant to the terms
hereof and execute and deliver to the Pledgor such documents as the Pledgor
reasonably requests to evidence such termination. Any reversion or return of
Collateral upon termination of this Security Agreement and any instruments of
transfer or termination shall be at the expense of the Plegor and shall be
without warranty by, or recourse on, the Secured Party. As used in this Section,
“Pledgor” includes any assigns of the Pledgor, any Person holding a subordinate
security interest in any of the Collateral or whoever else may be lawfully
entitled to any part of the Collateral.


Upon a sale, lease or other disposition of any Collateral, which sale, lease or
other disposition is permitted by the Loan Agreement, the security interest
granted hereby with respect to such Collateral shall be automatically release,
and upon request of Pledgor, the Secured Party shall execute and deliver such
instruments and documents, and take such further action as such Pledgor shall
reasonably request to evidence such release.




[Signature Page Follows]


    



13



--------------------------------------------------------------------------------




Dated as of the Effective Date.


 
SECURED PARTY:
ZB, N.A., doing business as Zions First National Bank


By: /s/ Scott Bramhall, Senior Vice President
 


PLEDGOR:
LifeVantage Corporation,
a Colorado corporation


By: /s/ Mark Jaggi, Chief Financial Officer




Lifeline Nutraceuticals Corporation,
a Colorado corporation


By: /s/ Mark Jaggi, Director







